
	
		II
		111th CONGRESS
		2d Session
		S. 3722
		IN THE SENATE OF THE UNITED STATES
		
			August 5, 2010
			Mr. Inhofe introduced
			 the following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To repeal the Zimbabwe Democracy and Economic Recovery
		  Act of 2001.
	
	
		1.Short titleThis Act may be cited as the
			 Zimbabwe Sanctions Repeal Act of
			 2010.
		2.FindingsCongress makes the following
			 findings:
			(1)Robert Mugabe,
			 President of Zimbabwe and leader of the Zimbabwe African National
			 Union-Patriotic Front, has ruled Zimbabwe for 30 years.
			(2)During President
			 Mugabe’s regime, Zimbabwe has gone from being the bread basket
			 of Africa to the world’s fastest shrinking economy.
			(3)In 2000, the
			 Government of Zimbabwe initiated a farmland redistribution program, designed to
			 reallocate foreign commercial farmland to poor and middle-class citizens of
			 Zimbabwe.
			(4)The
			 redistribution program led to the confiscation of industrial, fertile, and
			 previously settled lands, led to mass chaos, undermined the Constitution of
			 Zimbabwe, and caused more than 400,000 farmers to lose their homes and
			 livelihoods.
			(5)In 2005,
			 President Mugabe implemented a project known as Operation Murambatsvina,
			 translated into English as Operation Clean Out the Filth.
			(6)Under Operation
			 Clean Out the Filth, the Mugabe regime bulldozed and destroyed thousands of
			 homes and businesses, leading to an estimated 700,000 internally displaced
			 persons.
			(7)The majority of
			 the people of Zimbabwe live on less than one dollar a day.
			(8)The current
			 unemployment rate in Zimbabwe is 95 percent, which has forced an estimated
			 3,000,000 of the people of Zimbabwe, a quarter of the overall population, to
			 migrate to neighboring countries.
			(9)All of those
			 actions by President Mugabe’s regime have caused significant economic hardships
			 that persist in Zimbabwe.
			(10)Presidential
			 elections were held on March 29, 2008, between President Mugabe and Morgan
			 Tsvangirai, leader of the opposition party, the Movement for Democratic
			 Change.
			(11)Tsvangirai won
			 47.8 percent of the vote, compared to President Mugabe’s 43.2 percent.
			(12)Because
			 Tsvangirai failed to achieve 50 percent of the votes needed to win outright, a
			 run-off was scheduled for June 27, 2008.
			(13)President Mugabe
			 declared that, regardless of the election outcome, he would not relinquish
			 power, and directed a crackdown on opposition parties, stating, Only
			 God, who appointed me, will remove me.
			(14)As many as 400
			 members and supporters of the Movement for Democratic Change were killed during
			 the run-off campaign period.
			(15)Tsvangirai
			 dropped out of the run-off race, and took refuge in the Embassy of the
			 Netherlands, stating that he could not ask people to vote when that vote
			 could cost them their lives.
			(16)The violence
			 surrounding this unfair election came to the world’s attention and specifically
			 to that of the Southern African Development Community, compromised of 15
			 southern African countries, and the United States.
			(17)Pressure from
			 the Southern African Development Community and the United States led to the
			 creation of a power-sharing agreement between Mugabe’s Zimbabwe African
			 National Union-Patriotic Front and Tsvangirai’s Movement for Democratic Change
			 called the Global Political Agreement, which was signed into effect on
			 September 15, 2008.
			(18)The Parliament
			 of Zimbabwe amended the Constitution of Zimbabwe to allow for the creation of
			 the power-sharing government.
			(19)Mugabe remained
			 President and Tsvangirai was sworn in as the Prime Minister of Zimbabwe on
			 February 11, 2009, and Tendai Biti was appointed Minister of Finance by Prime
			 Minister Tsvangirai.
			(20)Since the
			 appointment of Biti as Minister of Finance, the economy of Zimbabwe has seen
			 remarkable recovery in a short period of time. For example, to combat
			 inflation, Minister Biti abandoned the currency of Zimbabwe and adopted foreign
			 currencies, including the United States dollar and South African rand, and
			 subsequently reduced the previous inflation rate of 15,000,000,000 percent in
			 2008 to 5.1 percent one year later.
			(21)During Biti's
			 time as Minister of Finance, the real gross domestic product of Zimbabwe also
			 improved, increasing from negative 14.4 percent in 2008 to a positive 3.7
			 percent in 2009.
			(22)The salaries of
			 government employees have also been reissued, allowing those employed in basic
			 government services like medicine, education, and transportation to return to
			 work.
			(23)The overall
			 economy and well-being of the citizens of Zimbabwe have made tremendous
			 advances since Tsvangirai and the Movement for Democratic Change have gained
			 power-sharing authority in the Government of Zimbabwe.
			(24)In 2001, the
			 Zimbabwe Democracy and Economic Recovery Act of 2001 (Public Law 107–99; 22
			 U.S.C. 2151 note) was enacted into law in the United States, imposing sanctions
			 on the Mugabe regime and members of the Zimbabwe African National
			 Union-Patriotic Front.
			(25)Section 4(c) of
			 the Zimbabwe Democracy and Economic Recovery Act of 2001 specifically directs
			 the United States Executive Director to each international financial
			 institution to oppose and vote against any extension by the institution of any
			 loan, credit, or guarantee to the Government of Zimbabwe or any cancellation or
			 reduction of indebtedness owed by the Government of Zimbabwe to the United
			 States or any international financial institution.
			(26)In order to
			 restore fully the economy of Zimbabwe and assist in the process of transition
			 to democracy, the sanctions imposed under the Zimbabwe Democracy and Economic
			 Recovery Act of 2001 and burdening the power-sharing government in Zimbabwe
			 must be repealed.
			3.Repeal of
			 Zimbabwe Democracy and Economic Recovery Act of 2001The Zimbabwe Democracy and Economic Recovery
			 Act of 2001 (Public Law 107–99; 22 U.S.C. 2151 note) is repealed.
		
